 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     R. CHARLIE MERRITT
 6   KATHRYN C. DAVIS
     KEVIN P. HANCOCK
 7
     Trial Attorneys
 8
     U.S. Department of Justice
     Civil Division, Federal Programs Branch
 9   919 East Main Street, Suite 1900
     Richmond, VA 23219
10   Telephone: (202) 616-8098
     Fax: (804) 819-7417
11
     robert.c.merritt@usdoj.gov
12
     Counsel for Defendants
13

14
                             UNITED STATES DISTRICT COURT
15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

16
      THERESA SWEET, et al.,
17                                                  No. 3:19-cv-03674-WHA
                        Plaintiffs,
18
             v.                                     ORDER ON DEFENDANTS’ MOTION
19
      ELISABETH DEVOS, in her official capacity     TO ENLARGE TIME TO RESPOND TO
20                                                  PLAINTIFFS’ DECEMBER 23, 2019
      as Secretary of Education, and the UNITED
      STATES DEPARTMENT OF EDUCATION                MOTIONS
21

22                      Defendants.

23

24

25

26

27

28

                                                  Order
                                      Case No. 3:19-cv-03674-WHA
 1          The Court, having considered Defendants’ Motion to Enlarge Time to Respond
 2   to Plaintiffs’ December 23, 2019 Motions, and all materials submitted in relation thereto,
 3   hereby ORDERS as follows:
 4          Defendants’ Motion is GRANTED. Defendants shall have until January 16, 2020 to
 5   file (1) their response to Plaintiffs’ Motion to Supplement and Complete the Administrative
 6   Record and Exclude Defendants’ Declarations,” ECF No. 66, and (2) their response to
 7   Plaintiffs’ Motion to Deny or Defer Decision on Defendants’ Motion for Summary Judgment
 8   Under Rule 56(d).
 9          IT IS SO ORDERED.
10

11   Dated: January 2, 2020.
12

13

14

15
                                               __________________________________
                                               The Honorable William Alsup
16                                             United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                                Order
                                    Case No. 3:19-cv-03674-WHA
